UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6695



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY STEVEN AUSTIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Dis-
trict Judge. (CR-93-131)


Submitted:   July 8, 1999                  Decided:    July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Steven Austin, Appellant Pro Se. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Steven Austin appeals the district court’s order deny-

ing his motion to reduce his sentence and his motion to re-open his

case. We have reviewed the record and the district court’s opinion

and find no reversible error.    Accordingly, we affirm on the rea-

soning of the district court.   See United States v. Austin, No. CR-

93-131 (M.D.N.C. May 7, 1999).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2